DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganisms are recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “M. elsdenii” without first properly identifying what “M” intends to encompass.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 – 3, 5 – 7 and 10 – 19 are rejected under 35 U.S.C. 102a1 and 201a2 as being anticipated by Millan et al. (US 2013/0330308).
Regarding claims 1 – 3 and 18, Millan teaches methods for producing feed materials wherein a direct fed microbial (DFM), or probiotic, (abstract) is mixed with a feed component such as fodder, fodder component, compound feed, an/or a premix thereof (0209 – 0211). Specifically, the DFM is contacted with the feed by direct mixing, spraying, inclusion with the raw ingredients of a feedstuff, or applied to intersperse, coat or impregnate the feedstuff with the DFM (0226-0229). Horn teaches the fodder can be any food provided to an animal such as plants that have been cut (0212) or silage (0213). The DFM can be Megasphaera elsdenii (0287).  Although the reference does not specifically teach the method wherein the plant materials are later ensiled to produce a plant material with improved aerobic stability, decreased pH or increased amount of plant material, the reference does teach adding the DFM to plant materials that have been cut for later silage and use as animal feed. Thus, the methods steps are the same as that claimed by applicant. Moreover, in practicing the methods of Millan, one is inherently producing an ensiled plant material with improved aerobic stability as claimed.
Regarding claims 5 and 7, the feed materials further include additives (0249) such as enzymes (abstract, 0290-0294), prebiotics (substrates) (0295), antioxidants (preservatives) (0300).
Regarding claim 6, the DFM can be applied to cut plants and silage (0212-0213), or after harvesting or at the time ensiling.
Regarding claims 10 – 11 and 19, fodder includes silage (0213), legumes, grains, vegetables, grasses, crops, forage, corn, alfalfa, wheat, rye, barley, oats, millet, clover, sorghum (0212 – 0214, 0222).
Regarding claims 12 – 16, the DFM can be applied as a drench or liquid; freeze dried then mixed with liquid; freeze dried, encapsulated, or a dry carrier (0094, 0177, 0263, 0327).
Regarding claim 17, the DFM cells are added in amounts of 2x105 – 2x1011 (0231).
The reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Millan et al. (US 2013/0330308) in view of Horn et al. (US 2009/0246177).
Regarding claims 1 – 3, Millan teaches methods for producing feed materials wherein a direct fed microbial (DFM), or probiotic, (abstract) is mixed with a feed component such as fodder, fodder component, compound feed, an/or a premix thereof (0209 – 0211). Specifically, the DFM is contacted with the feed by direct mixing, spraying, inclusion with the raw ingredients of a feedstuff, or applied to intersperse, coat or impregnate the feedstuff with the DFM (0226-0229). Horn teaches the fodder can be any food provided to an animal such as plants that have been cut (0212) or silage (0213). The DFM can be Megasphaera elsdenii (0287).  Although the reference does not specifically teach the method wherein the plant materials are later ensiled to produce a plant material with improved aerobic stability, decreased pH or increased amount of plant material, the reference does teach adding the DFM to plant materials that have been cut for later silage and use as animal feed. Thus, the methods steps are the same as that claimed by applicant. Moreover, in practicing the methods of Millan, one is inherently producing an ensiled plant material with improved aerobic stability as claimed.
Regarding claims 4 and 8 – 9, Millan does not teach the method wherein the M. elsdenii are the deposited strains. However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute one known M. elsdenii strain for another to obtain predictable results. Horn teaches M. elsdenii strains NCIMB 41125 (0031-0032), ATCC 25940 (0109) and ATCC 17752 (Table 2) wherein the strains are incorporated into animal feed and function as probiotics, or DFM (abstract, p.3, 11, 12). As evidenced by Horn, since M. elsdenii were known probiotics for animal feed in the art, it would have been obvious to one of ordinary skill in the art to substitute the particular strain of M. elsdenii in the methods of Millan with a reasonable expectation for successfully and predictably producing an effective DFM/probiotic animal feedstuff.
Regarding claims 5 and 7, the feed materials further include additives (0249) such as enzymes (abstract, 0290-0294), prebiotics (substrates) (0295), antioxidants (preservatives) (0300).
Regarding claim 6, the DFM can be applied to cut plants and silage (0212-0213), or after harvesting or at the time ensiling.
Regarding claims 10 – 11 and 19 – 20, fodder includes silage (0213), legumes, grains, vegetables, grasses, crops, forage, corn, alfalfa, wheat, rye, barley, oats, millet, clover, sorghum (0212 – 0214, 0222).
Regarding claims 12 – 16, the DFM can be applied as a drench or liquid; freeze dried then mixed with liquid; freeze dried, encapsulated, or a dry carrier (0094, 0177, 0263, 0327).
Regarding claim 17, the DFM cells are added in amounts of 2x105 – 2x1011 (0231).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/            Primary Examiner, Art Unit 1699